Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This is the first office action in response to application No. 17/009,392 filed 09/01/2020 (Publication: 20220061483) as originally filed claims 1 through 18 are presented for examination. 
Claim Objections

    Claims 14-15 are objected because, the term “a connecting module” is repeatedly introduced more than once within the claim set, the above term is introduced first in independent claim 10, however, the above term is being re-introduced in dependent claims 14-15 that appears as a new term, Examiner request to make correction, and change “a connecting module” to “  -- the connecting module -- ” in claims 14-15.  Applicant’s correction is required. 
  
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. . 

      Claim 1-18 are rejected under Claim Rejections - 35 U.S.C. § 102(a)(1) as being anticipated by Shenzhen (Shenzhen Ranvoo Tech Co. Ltd, hereinafter, Shenzhen, CN210114135U, its English translation is used for citations that is enclosed with this action).       Regarding independent claim 1, Shenzhen discloses a mobile phone case (e.g., Fig.11-13, Summary of the invention, first paragraph, the two-sided mobile device (case) with connecting device), the mobile phone case comprising a module connector (e.g., Fig.11-13, Summary of the invention, first paragraph, the two-sided (10 and 20) mobile device (case) having connecting device or module connector (e.g., 30, 31, 40)).       Regarding independent claim 10, Shenzhen discloses a mobile phone case system (e.g., Fig.1-2, the double-sided or dual-phone case with two sides (10, 20)) comprising: a first mobile phone case (e.g., Fig.1-2, first mobile phone case 10) comprising a first module connector (e.g., Fig.1-2, first mobile phone case connector or module connector 12); a second mobile phone case (e.g., Fig.1-2, second mobile phone case 20) comprising a second module connector (e.g., Fig.1-2, first mobile phone case connector or module connector 22); and a connecting module (e.g., Fig.1-3, connection member 30) that connects with the first module connector and the second module connector (e.g., Fig. 1-3).      Regarding claims 2 and 11, Shenzhen teach all the limitations in claims 1, 10, and further, Shenzhen teaches wherein the module connector is recessed into the mobile phone case (portion in one side of the connection portion 12 is recessed into the first fixing member 10, see Figs. 7-8), wherein the first module connector is recessed into the first mobile phone case (portion in one side of the first connection portion 12 is recessed into the first fixing member 10, see Figs. 7-8).     Regarding claims 3 and 12, Shenzhen teach all the limitations in claims 1, 10, and further, Shenzhen teaches wherein the module connector is protruding from the mobile phone case (e.g., Figs. 1-2, connection portion 12), wherein the first module connector is protruding from the first mobile phone case (e.g., Fig. 1-2, portion 12).      Regarding claims 4 and 13, Shenzhen teach all the limitations in claims 1, 10, and further, Shenzhen teaches wherein the module connector comprises multiple extensions (e.g., Fig. 2, the connection portion 12 comprises two connection portions 12 and two rotating shafts 32a) for connecting with a connecting module (Fig. 2- 7, page 4, paragraph 3, 5, page 5, paragraphs 1-4, rotating body 31, each connection portion 12 and its respective rotating shaft 32a form a hook like connection mechanism to connect with the rotating body 31).      Regarding claims 5 and 14, Shenzhen teach all the limitations in claims 1, 10, and further, Shenzhen teaches wherein the module connector comprises an extension (e.g., Fig. 2, the connection portion 12 comprises two connection portion 12 and two rotating shafts 32a) for connecting with a connecting module (e.g., Fig. 2, the rotating body 31), the extension is in a shape of a hook (e.g., Fig. 2-7, page 4, paragraph 3, 5, page 5, paragraphs 1-4, each connection portion 12 and its respective rotating shaft 32a form a hook like connection mechanism to connect with the rotating body 31).       Regarding claims 6 and 15, Shenzhen teach all the limitations in claims 1, 10, and further, Shenzhen teaches comprising a holding apparatus (e.g., Fig. 2, the rotating shaft 32a) for holding a connecting module (e.g., Fig. 2, the rotating body 31), wherein the module connector comprises multiple extensions for connecting with the connecting module (e.g., Fig. 1-7, page 4, paragraph 3, the connection portion 12 comprising two portions 12 extending away from a sidewall of the first fixing member 10 for connecting with the rotating body 31).     Regarding claims 7 and 16, Shenzhen teach all the limitations in claims 1, 10, and further, Shenzhen teaches wherein the module connector connects with a connecting module (e.g., Fig. 2, the rotating body 31) that pivots along an axis (e.g., Fig. 12, page 4, paragraph 3, pivot along an axis of a first pivot holes 33)     Regarding claims 8 and 17, Shenzhen teach all the limitations in claims 1, 10, and further, Shenzhen teaches wherein the module connector connects with a connecting module (e.g., Fig. 2, the rotating body 31) using one or more magnets (e.g., page 5, paragraph 4, page 8, paragraph 2, the button case 37 and the cover plate 38 are not limited to a snap connection, but may also be a magnetic, first fixing member 10 and the second fixing member 20 may be provided with detachable connecting members, such as a magnetic element).       Regarding claims 9 and 18, Shenzhen teach all the limitations in claims 1, 10, and further, Shenzhen teaches further comprising a fastener (e.g., Fig. 2, the rotating body 31) for fastening to another mobile phone case (e.g., Fig. 1-2, page 3, last paragraph, page 4, first paragraph, the second fixing member 20), comprising a fastener attached to the first mobile phone case for fastening to the second mobile phone case (e.g., Fig. 1-2, page 3, last paragraph, page 4, first paragraph, the second fixing member 20).  

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAIMA Q AMINZAY whose telephone number is 571-272-7874.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        

April 22, 2022